     Case 3:18-cr-03469-GPC Document 26 Filed 09/14/20 PageID.56 Page 1 of 2




1     ROBERT S. BREWER, JR.
      United States Attorney
2     Melanie Pierson
      Special Assistant U.S. Attorney
3     California Bar No. 112520
      Office of the U.S. Attorney
4     880 Front Street, Room 6293
      San Diego, CA 92101
5     Tel: (619) 546-7976
      Fax: (619) 546-0450
6     Email: Melanie.Pierson@usdoj.gov
7     Attorneys for the United States
8                                 UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10    UNITED STATES OF AMERICA                          Case No. 18CR03469-GPC
11                           Plaintiff,                 NOTICE OF APPEARANCE
12               v.
13    Vincent Tarney,
14                           Defendant.
15
16    TO THE CLERK OF COURT AND ALL PARTIES OF RECORD:
17          I, the undersigned attorney, enter my appearance as lead counsel for the
18    United States in the above-captioned case. I certify that I am admitted to practice in
19    this court or authorized to practice under CivLR 83.3.c.3-4.
20          The following government attorneys (who are admitted to practice in this court
21    or authorized to practice under CivLR 83.3.c.3-4) are also associated with this case,
22    should be listed as lead counsel for CM/ECF purposes, and should receive all Notices
23    of Electronic Filings relating to activity in this case:
24                    Name
25                    Sabrina Feve.
26
27
28
     Case 3:18-cr-03469-GPC Document 26 Filed 09/14/20 PageID.57 Page 2 of 2




1           Effective this date, the following attorneys are no longer associated with this
2     case and should not receive any further Notices of Electronic Filings relating to activity
3     in this case (if the generic “U.S. Attorney CR” is still listed as active in this case in
4     CM/ECF, please terminate this association):
5                  Name
6                  Robert Ciaffa .
7           Please feel free to call me if you have any questions about this
8           notice. DATED: September 14, 2020.
                                                    ROBERT S. BREWER, JR.
9                                                   United States Attorney
10                                                  s/ Melanie Pierson
                                                    Melanie Pierson
11                                                  Special Assistant U.S. Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
